Fourth Court of Appeals
                                San Antonio, Texas
                                    December 12, 2022

                                   No. 04-21-00087-CV

 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Post Oak Clean Green,
                             Inc.,
                           Appellants

                                             v.

      GUADALUPE COUNTY GROUNDWATER CONSERVATION DISTRICT,
                            Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 19-1245-CV-C
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
       Guadalupe County Groundwater Conservation District’s Second Motion for Extension of
Time to File Appellee’s Motion for Rehearing is GRANTED.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2022.



                                                  _________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court